Citation Nr: 1402289	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-18 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active military service from July 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

In June 2013, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.

The claim was previously remanded by the Board in November 2013.  The requested development has been substantially complied with and the claim is ready for appellate review.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that hypertension was present during active service or within the first post-service year, or is otherwise related to service or to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service or by a service-connected disability, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Records reflect that the RO notified the Veteran of elements of service connection and the evidence needed to establish each element by telephone in December 2006.  Through this letter, VA served to provide notice of the information and evidence needed to substantiate the claim.  VA notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examinations and addendum in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II. Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013). 

There is no competent evidence of hypertension in service or within the first post-service year.  Therefore, service connection on a direct basis is not warranted. 

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus.

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A January 2007 VA examination notes the Veteran was diagnosed with hypertension and diabetes mellitus in 2003.  The Veteran reported his diabetes is well controlled only with diet.  After a physical examination, the Veteran was diagnosed with essential hypertension.  An etiology opinion was not provided.  

The Veteran was afforded a VA examination in October 2011 with regards to the current status of diabetes mellitus.  The examiner checked the box that there were no conditions, including hypertension, which are at least as likely as not due to diabetes mellitus.  

Following a Board remand of November 2013, an addendum opinion was obtained in December 2013.  After a review of the claim file, the examiner opined that hypertension is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected diabetes mellitus.  She reasoned that the Veteran's diabetes is very well controlled with a HGB A1C of 6.5 (diabetic excellent controlled).  Therefore, she stressed that his hypertension is not a result of or caused by his diabetes and nor has his diabetes aggravated or worsened his hypertension.  

The Board finds the December 2013 addendum to be persuasive in finding that the Veteran's hypertension was not caused by or aggravated by diabetes mellitus.  Indeed, the examiner reasoned that since the diabetes is well controlled, the diabetes was not the cause of the hypertension nor did it aggravate it.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.

While the Veteran contends that his hypertension was caused or worsened by his diabetes mellitus, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying hypertension, or to identify that a disability such as hypertension is related to his service-connected diabetes.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for hypertension secondary to diabetes mellitus.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension secondary to diabetes mellitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


